DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1, 2, 4-8 and 10-20 are pending.
3.	Claims 1, 4, 6, 10 and 18 are amended.
4.	This office action is in response to the Applicant’s communication filed 11/29/2021 in response to PTO Office Action mailed 08/20/2021. The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results that follow.

Response to Arguments
5.	Applicant’s argument with respect to amended independent claims has been fully considered but they are not persuasive. Applicant’s arguments are summarized as:
		1) “The Office argued that because Pekonen was able to select all the data elements in a row or column of the array, it disclosed the ability to transmit the stored data in the 2D buffer array. However, Pekonen only refers to selecting all of the elements in a single row.”

As per argument 1, in response to applicant's argument that “The Office argued that because Pekonen was able to select all the data elements in a row or column of the array, it disclosed the ability to transmit the stored data in the 2D buffer array. However, Pekonen only refers to selecting all of the elements in a single row.”, the Examiner respectfully disagrees. Par. [0047-0048] of Pekonen further discloses that all data elements can be selected from one or more diagonals in the array (zigzag), and selected in a fixed or random manner. As a result, the 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 2, 6-8 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Patent 6,385,122 hereinafter “Chang”) in view of Hollis (US Pub. 2009/0313521 hereinafter “Hollis”), and further in view of Pekonen et al. (US Pub. No. 2005/0013274 hereinafter “Pekonen”).
Referring to claim 1, Chang discloses a method of reducing power consumption in a bus interconnect comprising: 
	receiving data to be transmitted having a predetermined number of datawords each having a predetermined number of bits (Chang – col. 5, lines 5-12; col. 7, lines 42-55 & col. 8, lines 11-16 disclose a conventional column accessible memory circuit 200 that allows accessing an N by N memory array 202 on a per column basis. In the exemplary embodiment of the column accessible memory circuit 200, reference numerals 226_0 through 226_(N-1) refer to N column words or COL_WORDs and reference numerals 228_0 through 228_(N-1) refer to N row words or ROW_WORDs. Receiving datawords at a single I/O block (item 508). It is known that the term “word” refers to data of 8 bits.);
(Chang – col. 7, line 42 to col. 8, line 22 disclose writing datawords at a single I/O block (item 508) in rows and columns of an N x N array.), wherein each of the plurality of rows and the plurality of columns is greater than two in number (Chang – Fig. B shows a plurality of rows, ROW_WORD, and a plurality of columns, COL_WORD, is greater than two in number.);
analyzing the data stored in the 2D buffer array (Chang - col. 7, lines 47-48 discloses an array (item 502) comprising of a plurality of core cells.) to determine a mode of a plurality of modes of transmitting all of the data in the 2D buffer array (Chang – see col. 2, lines 5-38 disclosing the control logic block is operable to effectuate either a row access operation or a column access operation.); and 
transmitting all of the stored data of the 2D buffer array according to the determined mode (Chang – see col. 2, lines 5-38 disclosing the control logic block is operable to effectuate either a row access operation or a column access operation.), in a plurality of transmission cycles (Chang – col. 9, lines 12-14 discloses two memory read cycles via the row access and column access operations.).
Chang fails to explicitly disclose receiving data to be transmitted over the bus interconnect having the predetermined number of datawords each having the predetermined number of bits; the determined mode being a mode using a least amount of power to transmit all of the data in the 2D buffer array and transmitting all of the stored data of the 2D buffer array over the bus interconnect according to the determined mode until all of the data in the 2D buffer array is transmitted.
Hollis discloses a transmission over a bus interconnect (Hollis – par. 2 discloses a transmitter (item 2) transmitting data over an interconnect bus having multiple channels to a receiver (item 6).); and a buffer that uses a least amount of power (Hollis – par. 3 discloses encoding data in a memory system to help prevent unnecessary power consumption.).
It would have been obvious to one of ordinary skill in the art, at the time of the invention was made/before the effective filing date of the claimed invention, to include Hollis’ teachings into Chang’s teachings for the benefit of memory systems operating a high speeds when using the DBI algorithm to reduce power consumption (Hollis – paragraph 9).
		Chang and Hollis fail to explicitly disclose transmitting all of the stored data of the 2D buffer array over the bus interconnect according to the determined mode until all of the data in the 2D buffer array is transmitted.
		Pekonen discloses transmitting the stored data of the 2D buffer array according to the determined mode until all of the data in the 2D buffer array is transmitted (Pekonen – see par. 47 discloses the ability to select all the data elements in a row or column of the array to be transmitted.).
It would have been obvious to one of ordinary skill in the art, at the time of the invention was made/before the effective filing date of the claimed invention, to include Pekonen’s teachings into Chang and Hollis’ teachings for the benefit of having provided systems and methods wherein a two-dimensional array or the like is employable in data transmission and/or reception (Pekonen – paragraph 12).

Referring to claim 2, Chang, Hollis and Pekonen disclose the method of claim 1, wherein the determined mode includes one of transmitting the stored data (Chang - col. 7, lines 47-49 discloses an array (item 502) comprising of a plurality of core cells organized as N rows and N columns.) one column at a time (Chang - col. 7, lines 59-61 discloses the selection of a particular column depending upon the column address provided and ACCESS control signal.), (Chang - col. 7, lines 59-61 discloses the selection of a particular row depending upon the row address provided and ACCESS control signal.).

Referring to claim 6, Chang discloses a circuit (Chang – col. 7, lines 45-46 discloses a row and column accessible memory circuit (item 500).) comprising: 
a buffer for storing data to be transmitted having a predetermined number of datawords each having a predetermined number of bits (Chang – col. 5, lines 5-12; col. 7, lines 42-55 & col. 8, lines 11-16 disclose a conventional column accessible memory circuit 200 that allows accessing an N by N memory array 202 on a per column basis. In the exemplary embodiment of the column accessible memory circuit 200, reference numerals 226_0 through 226_(N-1) refer to N column words or COL_WORDs and reference numerals 228_0 through 228_(N-1) refer to N row words or ROW_WORDs. Receiving datawords at a single I/O block (item 508). It is known that the term “word” refers to data of 8 bits.), wherein each of the predetermined number of datawords is stored in one of in a plurality of rows and a plurality of columns of a two-dimensional (2D) buffer array bits (Chang – col. 7, line 42 to col. 8, line 22 disclose receiving datawords at a single I/O block (item 508). It is known that the term “word” refers to data of 8 bits. Writing datawords at a single I/O block (item 508) in rows and columns of an N x N array.), wherein each of the plurality of rows and the plurality of columns is greater than two in number (Chang – Fig. B shows a plurality of rows, ROW_WORD, and a plurality of columns, COL_WORD, is greater than two in number.); and 
a controller (Chang – col. 7, lines 55-56 discloses a common control logic block (item 506).), wherein the controller: 
(Chang - col. 7, lines 47-48 discloses an array (item 502) comprising of a plurality of core cells.) to determine a mode of a plurality of modes of transmitting all of the data in the 2D buffer array (Chang – see col. 2, lines 5-38 disclosing the control logic block is operable to effectuate either a row access operation or a column access operation.); and 
transmits all of the data stored in the 2D buffer array according to the determined mode (Chang – see col. 2, lines 5-38 disclosing the control logic block is operable to effectuate either a row access operation or a column access operation.) in N bit data chunks in a plurality of transmission cycles (Chang – col. 9, lines 12-14 discloses two memory read cycles via the row access and column access operations.). 
Chang fails to explicitly disclose the buffer for storing data to be transmitted over a bus; the 2D buffer array that uses a least amount of power; and transmits all of the data stored in the 2D buffer array according to the determined mode until all of the data in the 2D buffer array is transmitted.
Hollis discloses a transmission over a bus interconnect (Hollis – par. 2 discloses a transmitter (item 2) transmitting data over an interconnect bus having multiple channels to a receiver (item 6).); and a buffer that uses a least amount of power (Hollis – par. 3 discloses encoding data in a memory system to help prevent unnecessary power consumption.).
It would have been obvious to one of ordinary skill in the art, at the time of the invention was made/before the effective filing date of the claimed invention, to include Hollis’ teachings into Chang’s teachings for the benefit of memory systems operating a high speeds when using the DBI algorithm to reduce power consumption (Hollis – paragraph 9).

		Pekonen discloses transmits all of the data stored in the 2D buffer array according to the determined mode until all of the data in the 2D buffer array is transmitted see par. 47 discloses the ability to select all the data elements in a row or column of the array to be transmitted.).
It would have been obvious to one of ordinary skill in the art, at the time of the invention was made/before the effective filing date of the claimed invention, to include Pekonen’s teachings into Chang and Hollis’ teachings for the benefit of having provided systems and methods wherein a two-dimensional array or the like is employable in data transmission and/or reception (Pekonen – paragraph 12).

Referring to claim 7, Chang, Hollis and Pekonen disclose the circuit of claim 6, wherein the controller configures the buffer into an NxN buffer array (Chang - col. 7, lines 47-49 discloses an array (item 502) comprising of a plurality of core cells organized as N rows and N columns.), wherein N is an integer greater than two (Chang – Fig. B shows a plurality of rows, ROW_WORD, and a plurality of columns, COL_WORD, is greater than two in number.). 

Referring to claim 8, Chang, Hollis and Pekonen disclose the circuit of claim 7, wherein the determined mode includes transmitting the data in the NxN buffer array (Chang - col. 7, lines 47-49 discloses an array (item 502) comprising of a plurality of core cells organized as N rows and N columns.) one of one column at a time (Chang - col. 7, lines 59-61 discloses the selection of a particular column depending upon the column address provided and ACCESS control signal.) and one row at a time (Chang - col. 7, lines 59-61 discloses the selection of a particular row depending upon the row address provided and ACCESS control signal.).

Referring to claim 12, Chang, Hollis and Pekonen disclose the circuit of claim 6, further comprising a control data line, wherein the controller uses the control data line to notify a receiving circuit of the determined mode of transmitting the data (Chang - Fig. 5B & col. 7, lines 55-58, col. 8, line 57 to col. 9, line 34 disclose a ROW_ACCESS control (item 512) or a COL_ACCESS control signal (item 514) used by the common control logic block (item 506) to notify the I/O block (item 508).). 

Referring to claim 13, Chang, Hollis and Pekonen disclose the circuit of claim 12, wherein a command bus comprises the control data line (Chang - Fig. 5B & col. 7, lines 55-58 disclose a ROW_ACCESS control (item 512) or a COL_ACCESS control signal (item 514).). 

Referring to claim 14, Chang, Hollis and Pekonen disclose the circuit of claim 6, wherein the data is transmitted over an interconnect bus to a receiving circuit (Hollis – par. 2 discloses a transmitter (item 2) transmitting data over an interconnect bus having multiple channels to a receiver (item 6).), wherein the buffer and the controller are included in a first integrated circuit and the receiving circuit is included in a second integrated circuit (Hollis – par. 30 discloses a memory controller (item 12) and a memory module (item 40) being on the same integrated package and the microprocessor (item 10) on a separate package.). 

Referring to claim 15, Chang, Hollis and Pekonen disclose the circuit of claim 14, wherein the buffer, the controller and the receiving circuit are included in an integrated circuit (Chang – Fig. 5B discloses the control block (item 506) and the I/O block (item 508) included in an integrated circuit (item 500).). 

Referring to claim 16, Chang, Hollis and Pekonen disclose the circuit of claim 6, wherein the circuit is in a data processing device (Hollis – par. 2 discloses a receiver (item 6) being a microprocessor.). 

Referring to claim 17, Chang, Hollis and Pekonen disclose the circuit of claim 6, wherein the circuit is in a memory device (Chang – col. 2, lines 65-66 discloses the row and column accessible memory device.). 

Referring to claim 18, Chang discloses a circuit (Chang – col. 7, lines 45-46 discloses a row and column accessible memory circuit (item 500).) comprising: 
a two-dimensional (2D) buffer array for storing a predetermined number of datawords each having a predetermined number of bits in a plurality of rows and a plurality of columns (Chang – col. 5, lines 5-12; col. 7, lines 42-55 & col. 8, lines 11-16 disclose a conventional column accessible memory circuit 200 that allows accessing an N by N memory array 202 on a per column basis. In the exemplary embodiment of the column accessible memory circuit 200, reference numerals 226_0 through 226_(N-1) refer to N column words or COL_WORDs and reference numerals 228_0 through 228_(N-1) refer to N row words or ROW_WORDs. Receiving datawords at a single I/O block (item 508). It is known that the term “word” refers to data of 8 bits.), wherein each of the plurality of rows and the plurality of columns is greater than two in number (Chang – Fig. B shows a plurality of rows, ROW_WORD, and a plurality of columns, COL_WORD, is greater than two in number.); 
(Chang - Fig. 5B & col. 7, lines 55-58 disclose a ROW_ACCESS control (item 512) or a COL_ACCESS control signal (item 514).); and 
a controller (Chang – col. 7, lines 55-56 discloses a common control logic block (item 506).), wherein the controller:
analyzes all of the data stored in all of the 2D buffer array to determine a mode of a plurality of modes of transmitting all of the data in the 2D buffer array to a receiving circuit (Chang – see col. 2, lines 5-38 disclosing the control logic block is operable to effectuate either a row access operation or a column access operation.); 
transmits all of the data stored in the 2D buffer array to the receiving circuit in a plurality of transmission cycles (Chang – col. 9, lines 12-14 discloses two memory read cycles via the row access and column access operations.) according to the determined mode (Chang – see col. 2, lines 5-38 disclosing the control logic block is operable to effectuate either a row access operation or a column access operation.); and 
notifies the receiving circuit of the determined mode of transmitting the data of the dataword using the data control line (Chang - Fig. 5B & col. 7, lines 55-58, col. 8, line 57 to col. 9, line 34 disclose a ROW_ACCESS control (item 512) or a COL_ACCESS control signal (item 514) used by the common control logic block (item 506) to notify the I/O block (item 508).). 
Chang fails to explicitly disclose the receiving circuit that uses a least amount of power to transmit the predetermined number of datawords.
Hollis discloses memory system that uses a least amount of power (Hollis – par. 3 discloses encoding data in a memory system to help prevent unnecessary power consumption.).

Chang and Hollis fail to explicitly disclose transmits all of the data of the dataword in the 2D buffer array to the receiving circuit in a plurality of transmission cycles until all of the data in the 2D buffer array is transmitted according to the determined mode.
		Pekonen discloses transmits all of the data stored in the 2D buffer array until all of the data in the 2D buffer array is transmitted according to the determined mode (Pekonen – see par. 47).
It would have been obvious to one of ordinary skill in the art, at the time of the invention was made/before the effective filing date of the claimed invention, to include Pekonen’s teachings into Chang and Hollis’ teachings for the benefit of having provided systems and methods wherein a two-dimensional array or the like is employable in data transmission and/or reception (Pekonen – paragraph 12).

Referring to claim 19, Chang, Hollis and Pekonen disclose the circuit of claim 18, wherein the buffer array and the controller are in a first integrated circuit (Hollis – par. 2 discloses a transmitter (item 2) transmitting data over an interconnect bus having multiple channels to a receiver (item 6).) and the receiving circuit is in a second integrated circuit (Hollis – par. 30 discloses a memory controller (item 12) and a memory module (item 40) being on the same integrated package and the microprocessor (item 10) on a separate package.).  

Referring to claim 20, Chang, Hollis and Pekonen disclose the circuit of claim 18, wherein the buffer array, the controller and the receiving circuit are in an integrated circuit (Chang – Fig. 5B discloses the control block (item 506) and the I/O block (item 508) included in an integrated circuit (item 500).).  

8.	Claims 4, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Patent 6,385,122 hereinafter “Chang”) in view of Hollis (US Pub. 2009/0313521 hereinafter “Hollis”), in view of Pekonen et al. (US Pub. No. 2005/0013274 hereinafter “Pekonen”), and further in view of Kunisa et al. (US Patent No. 6,079,041 hereinafter “Kunisa”).
Referring to claim 4, Chang discloses a method of reducing power consumption in a bus interconnect comprising: 
	receiving data to be transmitted having a predetermined number of datawords each having a number of bits (Chang – col. 5, lines 5-12; col. 7, lines 42-55 & col. 8, lines 11-16 disclose a conventional column accessible memory circuit 200 that allows accessing an N by N memory array 202 on a per column basis. In the exemplary embodiment of the column accessible memory circuit 200, reference numerals 226_0 through 226_(N-1) refer to N column words or COL_WORDs and reference numerals 228_0 through 228_(N-1) refer to N row words or ROW_WORDs. Receiving datawords at a single I/O block (item 508). It is known that the term “word” refers to data of 8 bits.);
	storing each of the datawords in one of a plurality of rows and a plurality of columns of a two-dimensional (2D) buffer array (Chang – col. 7, line 42 to col. 8, line 22 disclose writing datawords at a single I/O block (item 508) in rows and columns of an N x N array.), wherein each of the plurality of rows and the plurality of columns is greater than two in number (Chang – Fig. B shows a plurality of rows, ROW_WORD, and a plurality of columns, COL_WORD, is greater than two in number.);
analyzing the data stored in the 2D buffer array (Chang - col. 7, lines 47-48 discloses an array (item 502) comprising of a plurality of core cells.) for transmission to determine a mode of a plurality of modes of transmitting the all of the data in the 2D buffer array (Chang – see col. 2, lines 5-38 disclosing the control logic block is operable to effectuate either a row access operation or a column access operation.); and 
transmitting all of the data in the 2D buffer array according to the determined mode (Chang – see col. 2, lines 5-38 disclosing the control logic block is operable to effectuate either a row access operation or a column access operation.), in a plurality of transmission cycles (Chang – col. 9, lines 12-14 discloses two memory read cycles via the row access and column access operations.).
Chang fails to explicitly disclose transmission over the bus interconnect; the determined mode being a mode using a least amount of power to transmit all of the data in the 2D buffer array; and transmitting all of the data in the 2D buffer array over the bus interconnect according to the determined mode until all of the data in the 2D buffer array is transmitted, wherein the stored data is further encoded using an encoding algorithm.
Hollis discloses a transmission over a bus interconnect (Hollis – par. 2 discloses a transmitter (item 2) transmitting data over an interconnect bus having multiple channels to a receiver (item 6).); and a buffer that uses a least amount of power (Hollis – par. 3 discloses encoding data in a memory system to help prevent unnecessary power consumption.).
It would have been obvious to one of ordinary skill in the art, at the time of the invention was made/before the effective filing date of the claimed invention, to include Hollis’ 
		Chang and Hollis fail to explicitly disclose transmitting all of the data in the 2D buffer array over the bus interconnect according to the determined mode until all of the data in the 2D buffer array is transmitted, wherein the stored data is further encoded using an encoding algorithm.
		Pekonen discloses transmitting all of the stored data of the array according to the determined mode until all of the data in the array is transmitted (Pekonen – see par. 47 discloses the ability to select all the data elements in a row or column of the array to be transmitted.).
It would have been obvious to one of ordinary skill in the art, at the time of the invention was made/before the effective filing date of the claimed invention, to include Pekonen’s teachings into Chang and Hollis’ teachings for the benefit of having provided systems and methods wherein a two-dimensional array or the like is employable in data transmission and/or reception (Pekonen – paragraph 12).
	Chang, Hollis and Pekonen fail to explicitly disclose wherein the stored data is further encoded using an encoding algorithm.
	Kunisa discloses the stored data is further encoded using an encoding algorithm (Kunisa –col. 6, lines 47-63; col. 8, lines 22-47 disclose receiving datawords, storing the datawords in a one-block memory, a m-n coding mode is selected from the plurality of coding modes and applied in a RLL encoder then is NRZI-modulated to an NRZI waveform by an NRZI modulator.).
It would have been obvious to one of ordinary skill in the art, at the time of the invention was made/before the effective filing date of the claimed invention, to include Kunisa’s teachings into Chang, Hollis and Pekonen’s teachings for the benefit of minimizing the DC max and Tw not to be varied (Kunisa – col. 4, lines 11-14).

Referring to claim 10, Chang discloses a circuit (Chang – col. 7, lines 45-46 discloses a row and column accessible memory circuit (item 500).) comprising: 
a buffer for storing to be transmitted having a predetermined number of datawords each having a predetermined number of bits in a plurality of rows and a plurality of columns of a two-dimensional (2D) buffer array (Chang – col. 5, lines 5-12; col. 7, lines 42-55 & col. 8, lines 11-16 disclose a conventional column accessible memory circuit 200 that allows accessing an N by N memory array 202 on a per column basis. In the exemplary embodiment of the column accessible memory circuit 200, reference numerals 226_0 through 226_(N-1) refer to N column words or COL_WORDs and reference numerals 228_0 through 228_(N-1) refer to N row words or ROW_WORDs. Receiving datawords at a single I/O block (item 508). It is known that the term “word” refers to data of 8 bits.), wherein each of the plurality of rows and the plurality of columns is greater than two in number (Chang – Fig. B shows a plurality of rows, ROW_WORD, and a plurality of columns, COL_WORD, is greater than two in number.); and 
a controller (Chang – col. 7, lines 55-56 discloses a common control logic block (item 506).), wherein the controller: 
analyzes all of the data stored in the 2D buffer array (Chang - col. 7, lines 47-48 discloses an array (item 502) comprising of a plurality of core cells.) to determine a mode of a plurality of modes of transmitting the all of the data in the 2D buffer array (Chang – see col. 2, lines 5-38 disclosing the control logic block is operable to effectuate either a row access operation or a column access operation.); and 
(Chang – see col. 2, lines 5-38 disclosing the control logic block is operable to effectuate either a row access operation or a column access operation.) in N bit data chunks in a plurality of transmission cycles (Chang – col. 9, lines 12-14 discloses two memory read cycles via the row access and column access operations.). 
Chang fails to explicitly disclose the buffer for storing data to be transmitted over a bus; the buffer that uses a least amount of power to transmit the predetermined number of datawords; and transmits all of the data stored in the buffer according to the determined mode until all of the data in the 2D buffer array is transmitted; and wherein analyzing all of the data stored in the 2D buffer array includes determining whether to encode the N bit data chunks using an encoding algorithm.
Hollis discloses a transmission over a bus interconnect (Hollis – par. 2 discloses a transmitter (item 2) transmitting data over an interconnect bus having multiple channels to a receiver (item 6).); and a buffer that uses a least amount of power (Hollis – par. 3 discloses encoding data in a memory system to help prevent unnecessary power consumption.).
It would have been obvious to one of ordinary skill in the art, at the time of the invention was made/before the effective filing date of the claimed invention, to include Hollis’ teachings into Chang’s teachings for the benefit of memory systems operating a high speeds when using the DBI algorithm to reduce power consumption (Hollis – paragraph 9).
Chang and Hollis fail to explicitly disclose transmits all of the data stored in the 2D buffer array according to the determined mode until all of the data in the 2D buffer array is transmitted; and wherein analyzing all of the data stored in the 2D buffer array includes determining whether to encode the N bit data chunks using an encoding algorithm.
 see par. 47 discloses the ability to select all the data elements in a row or column of the array to be transmitted.).
It would have been obvious to one of ordinary skill in the art, at the time of the invention was made/before the effective filing date of the claimed invention, to include Pekonen’s teachings into Chang and Hollis’ teachings for the benefit of having provided systems and methods wherein a two-dimensional array or the like is employable in data transmission and/or reception (Pekonen – paragraph 12).
Chang, Hollis and Pekonen fail to explicitly disclose wherein analyzing all of the data stored in the 2D buffer array includes determining whether to encode the N bit data chunks using an encoding algorithm.
Kunisa discloses analyzing all of the data stored includes determining whether to encode the N bit data chunks using an encoding algorithm (Kunisa –col. 6, lines 47-63; col. 8, lines 22-47 disclose receiving datawords, storing the datawords in a one-block memory, a m-n coding mode is selected from the plurality of coding modes and applied in a RLL encoder then is NRZI-modulated to an NRZI waveform by an NRZI modulator.).
It would have been obvious to one of ordinary skill in the art, at the time of the invention was made/before the effective filing date of the claimed invention, to include Kunisa’s teachings into Chang, Hollis and Pekonen’s teachings for the benefit of minimizing the DC component or low-frequency components of the NRZI modulated code sequence while setting the Tmax and Tw not to be varied (Kunisa – col. 4, lines 11-14).

Referring to claim 11, Chang, Hollis, Pekonen and Kunisa disclose the circuit of claim 10, wherein the N bit data chunks are encoded using the encoding algorithm (Kunisa –col. 6, lines 47-63; col. 8, lines 22-47 disclose receiving datawords, storing the datawords in a one-block memory, a m-n coding mode is selected from the plurality of coding modes and applied in a RLL encoder then is NRZI-modulated to an NRZI waveform by an NRZI modulator.).

Allowable Subject Matter
9.	Claim 5 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “the buffer is configured as a three-dimensional (3D) buffer array having three planes, wherein the determined mode includes transmitting the stored data in the 3D buffer array from one plane of the three planes, the one plane being a plane using the least amount of power to transmit the data”, in combination with other recited limitations in amended independent claim 5.

Conclusion
10.	Claims 1, 2, 4, 6-8 and 10-20 are rejected.
	Claim 5 is allowed.
		
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571)270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/
Examiner, Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181